Citation Nr: 0723920	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had intermittent periods of active duty service 
from June 1969 to June 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2006 the veteran testified at a Board hearing.  


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  In the instant case, 
the Board find that the notice provisions of VCAA do not 
apply to 38 C.F.R. § 3.353, determination of incompetency and 
competency.  VCAA applies to "claims" for benefits.  In the 
present case, there does not appear to be a claim for 
benefits.  In fact, there is no question that the veteran is 
entitled to VA compensation at the highest schedular rate.  
The sole question is his competency to handle the VA benefits 
that he is entitled to for his service-connected disability.  
Congress has charged VA to consider the interests of a 
benefit recipient when making payments.  38 U.S.C.A. § 5502.  
Again, the question does not involve entitlement to benefits, 
but rather the manner those benefits will be paid.  As such, 
the veteran in this case is not a claimant for benefits.

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  

The veteran claims competency status should be restored.  
Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The veteran is 
currently in receipt of a 100 percent rating for his service-
connected schizoaffective disorder, bipolar type.  The 
medical evidence shows that in June 2005 a VA medical doctor, 
who has known the veteran for several years, opined that the 
veteran was incompetent to manage his funds for VA purposes.  
The doctor based his opinion on reports that the veteran had 
tremendous bills and was not opening his mail because he 
thought it contained listening devices.  

The file also includes a November 2005 Field Examiner's 
Report.  The examiner found the veteran to be very obviously 
delusional.  His house was not clean, there were several 
windows broken, cobwebs were hanging from the ceiling and the 
kitchen had piles of canned and dried food.  The veteran 
stated he turned off the water to the house.  The examiner 
planned to report the veteran's adverse living conditions to 
the county.  The veteran kept his phone unplugged because he 
believed it to be bugged by the CIA.  The veteran indicated 
he stopped taking his medications because he believed the VA 
doctor was involved in some type of conspiracy against him.  
The veteran appeared to know his income sources and monthly 
expenses.  The examiner noted that the veteran appeared to be 
handling his finances, though he did not have a normal 
standard of living.  The examiner recommended and the veteran 
was certified for Supervised Direct Payment.  

During his September 2006 Board hearing, it was indicated 
that an organization was handling the veteran's finances and 
he apparently had a fiduciary.  The veteran testified that he 
wanted his competency status restored as he was active in his 
community as an independent consultant and worked on 
conquering terrorism.  

In light of the foregoing, the Board finds that the evidence 
clearly favors a finding that the veteran is mentally 
incompetent for VA benefit purposes at this time.  The 
November 2005 field examiner found the veteran to be very 
delusional.  Moreover, the veteran's VA medical doctor of 
several years concluded in June 2005 that he was incompetent 
to manage funds for VA purposes.  The veteran has expressed 
his belief that that he is competent to handle his VA funds; 
however, as a layman, he simply is not qualified to render a 
probative opinion as to his competency as related to the 
service-connected psychiatric disorder, including concerning 
his capacity to handle disbursement of his VA funds.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has 
provided no countervailing medical evidence to rebut the 
medical evidence in the claims file supporting a 
determination of incompetency.  Hence, the Board finds that 
the evidence of record clearly and convincingly leaves no 
doubt as to the veteran's incompetency.  


ORDER

Restoration of competency to handle disbursement of funds is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


